Exhibit 5.1 Tel Aviv | February 12, 2013 BioLineRx Ltd. P.O. Box 45158 19 Hartum Street Jerusalem 91450 Israel Re: BioLineRx Ltd. — 2,666,667 American Depositary Shares Representing 26,666,670 Ordinary Shares and Warrants to Purchase 1,600,000 American Depositary Shares Dear Sir and Madam: We have acted as Israeli counsel to BioLineRx, Ltd., (the “Company”) in connection with the issuance and sale of (i) an aggregate of 2,666,667 American Depositary Shares (“ADSs”), each representing ten (10) ordinary shares, NIS 0.01 par value per share of the Company (“Ordinary Shares”), being offered by the Company and (ii) a warrant issued onFebruary 12, 2013 (the "Warrant") to purchase 1,600,000 ADSs (the “Warrant ADSs”) at an exercise price of $3.94 per ADS, pursuant to the terms of a Subscription Agreement dated February 6, 2013 (the “Subscription Agreement”) between the Company and OrbiMed Israel Partners Limited Partnership.The ADSs and Warrant are being issued pursuant to a registration statement on Form F-3 (Registration Statement No. 333-182997) (the “Registration Statement”) filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), the prospectus dated August 14, 2012, and the prospectus supplement dated February 6, 2013, filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations of the Securities Act. As counsel to the Company in Israel, we have examined copies of the Memorandum of Association and the Articles of Association, as amended, of the Company and such corporate records, instruments, and other documents relating to the Company and such matters of law as we have considered necessary or appropriate for the purpose of rendering this opinion. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to authentic originals of all documents submitted to us as copies. Based on the foregoing, we advise you that in our opinion (i) the Ordinary Shares underlying the ADSs are duly authorized, legally issued, fully-paid and non-assessable; (ii) the Warrant has been duly authorized, legally issued, fully-paid and non-assessable; and (iii) the Ordinary Shares underlying the Warrant ADSs, when fully-paid for and issued, will be duly authorized, legally issued, fully paid and non-assessable. We are members of the Israeli bar, and the opinions expressed herein are limited to questions arising under the laws of the State of Israel, and we disclaim any opinion whatsoever with respect to matters governed by the laws of any other jurisdiction. We hereby consent to the use of this opinion as Exhibit 5.1 to the Company’s Current Report on Form 6-K to be filed with the Commission on or about February 12, 2013, which will be incorporated by reference in the Registration Statement, and to the reference to us under the caption “Legal Matters” in the prospectus included in the Registration Statement.In giving such consent, we do not hereby admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission. Sincerely, /s/ Yigal Arnon & Co. 1 Azrieli Center, Tel Aviv 67021, Israel | Tel: (+972) 3 608 7777 | Fax: (+972) 3 608 7724 31Hillel Street, Jerusalem 94581, Israel | Tel: (+972) 2 623 9239 | Fax: (+972) 2 623 9233 www.arnon.co.il | info@arnon.co.il
